Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00098-CR

                                   Isaac CARDENAS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR10269
                     Honorable Kevin M. O’Connell, Judge Presiding

  BEFORE JUSTICE ALVAREZ, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

      In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellate counsel’s “Motion to Withdraw as Counsel Due to Filing Anders Brief”
is GRANTED.

      SIGNED April 27, 2022.


                                             _____________________________
                                             Lori I. Valenzuela, Justice